Citation Nr: 0829116	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-28 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to service connection for residuals of 
hepatitis.

4.  Entitlement to service connection for skin cancer, 
claimed as basal cell carcinoma, to include as due to 
herbicide exposure.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1962 to May 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The issues of entitlement to service connection for residuals 
of hepatitis, entitlement to service connection for residuals 
of malaria, and entitlement to service connection for skin 
cancer, claimed as basal cell carcinoma, are addressed in the 
Remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

A valid diagnosis of post-traumatic stress disorder (PTSD) 
based on a verified stressor is not of record.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, letters dated in 
September 2004 and April 2005 satisfied the duty to notify 
provisions; an additional letter was sent in June 2007.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating by a letter dated in October 2006.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained; no pertinent private 
medical records were identified.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  Additionally, despite repeated requests 
for details specific enough to warrant a National Personnel 
Records Center search to verify the veteran's claimed 
stressors, the veteran failed to provide specific dates or 
places in response to both the April 2005 duty to assist 
letter and the February 2006 statement of the case.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 
Vet. App. 406 (1991) (while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim).  The veteran was also accorded a 
VA examination in August 2005, and a clarifying opinion was 
obtained in September 2006.  38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

In this case, the veteran contends that he currently has PTSD 
as a direct result of stressors he alleges to have 
experienced during active duty.  Specifically, the veteran 
asserted in his March 2005 stressor statement that during his 
service in Vietnam in 1963 and 1964, he was alone while 
repairing signal cables and feared fro his life; feared that 
a fellow cook would be in danger when he went outside to 
smoke; and was afraid that he would fall out of the back of 
the plane while being transported by medical helicopter en 
route to his appendectomy.  Additionally, during an August 
2004 VA outpatient visit, the veteran indicated that he was 
traumatized generally by witnessing other soldiers being 
injured, not having adequate equipment, and witnessing the 
exchange between enemy civilians and fellow soldiers of 
decapitated Viet Cong heads for ransom.  Further, during the 
August 2005 VA examination, the veteran indicated that he was 
once lost in a mine field, and this was traumatic to him.  
Finally, during a June 2006 VA outpatient visit, he stated 
that he was traumatized when one day, he was in a Viet Cong 
building, a male enemy civilian came in and pointed a gun at 
his stomach, but a female enemy civilian stopped the male 
from killing the veteran.  

The veteran's service personnel records indicate that he was 
twice stationed in Vietnam, and was in receipt of the Army 
Commendation Medal.  Moreover, his Department of Defense Form 
DD-214, Armed Forces of the United States Report of Transfer 
of Discharge, reflects that his military occupational 
specialty was cook; his service personnel records show that 
he was also a lineman in a signal company.  However, there is 
no evidence of awards or decorations indicative of combat, 
nor is there any objective evidence that the veteran was 
tasked with any combat responsibilities.  

As there is no evidence that the veteran served in combat, 
the Board concludes that he does not meet the criteria for 
being considered a "combat veteran" under 38 U.S.C.A. § 
1154(b).  As such, his lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In this case, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98.  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
inservice stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the record reflects continued diagnoses of PTSD 
beginning in March 2004, in addition to other psychiatric 
disorders such as psychosis not otherwise specified and 
depression not otherwise specified.  The diagnoses of PTSD 
vary in the sense that each are based on a different 
combination of the stressor events discussed above.  However, 
the veteran has offered no competent corroborating evidence 
of his claimed inservice stressors, and his service 
department records also do not support the claim regarding 
her claimed inservice stressor.  Doran, 6 Vet. App. at 283.  
That the veteran served overseas in Vietnam in 1963 and 1964 
is not in dispute.  However, other than indicating that the 
events occurred during his first tour of Vietnam, from 1963 
to 1964, the veteran has failed to indicate specific dates or 
range of dates when the claimed stressor events occurred, 
despite being asked to do so in the PTSD questionnaire 
provided in April 2005, as well as this being specifically 
indicated in the February 2006 statement of the case:  

If you want us to make an attempt to 
verify your claimed in-service 
stressors, you must provide the 
following information: (1) name each 
event, (2) a 
two-month specific date range when each 
claimed stressor occurred, (3) your 
unit of assignment (including 
headquarters command) at the time of 
each stressor, (4) the geographic 
location where each stressor took 
place, (5) the names of other soldiers 
and their units of assignment 
(including headquarters command) 
involved. 

Although the veteran stated in his June 2005 PTSD 
questionnaire that the events occurred during his 1963 to 
1964 tour, in Ban Me Thuot, with the 39th Signal Brigade, the 
directive quoted above specifically requested a two-month 
range.   While sympathetic to the veteran's difficulty in 
remembering specific dates and details of his claimed 
stressor events, as noted in a March 2004 VA outpatient 
treatment record and the September 2006 VA examination 
opinion addendum, the purpose of the two-month range 
requirement for stressor dates is so that requests made by VA 
for stressor verification are not too broad to be completed 
by the NPRC.  In this case, the veteran could or would not 
provide such a date range.  Without such a range, VA has no 
means to formulate a proper NPRC request.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. 
App. 406 (1991) (while the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim).  No other documentation or 
supporting evidence of this stressor is associated with the 
claims file.  Accordingly, no verified inservice stressors 
are of record.

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the veteran has multiple diagnoses of 
PTSD beginning in March 2004, from various VA mental health 
professionals, the inservice stressor events on which the 
diagnosis is partially based still have not been verified.  
Thus, the diagnosis fails to satisfy the VA criteria noted 
above.  

The veteran argues in his August 2006 substantive appeal, and 
November 2006 and December 2006 letters that his statements 
that the claimed stressor events occurred should be 
considered sufficient corroborative evidence of those events 
under 38 U.S.C.A. § 1154(b).  However, the analysis above 
concluded based on the evidence of record that the claimant 
in this case is not a combat veteran; thus, the veteran's 
successful substantiation of a claim for service connection 
for PTSD requires that the claimed inservice event on which a 
non-combat veteran's PTSD diagnosis is based is independently 
confirmed.  See38 U.S.C.A. § 1154(b); Moreau, 9 Vet. App. at 
395; see also Dizoglio, 9 Vet. App. at 166; Zarycki, 6 Vet. 
App. at 98.  Absent verification of the inservice stressor 
event, service connection is not warranted.

Because the stressor events on which the veteran's PTSD 
diagnosis is based have not been verified by corroborating 
evidence, and thus a diagnosis of PTSD based on a verified 
stressor event is not of record, the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.


REMAND

An April 2006 rating decision denied entitlement to service 
connection for residuals of malaria, entitlement to service 
connection for residuals of hepatitis, and entitlement to 
service connection for skin cancer, claimed as basal cell 
carcinoma.  In his January 2006 notice of disagreement, the 
veteran indicated that he "disagree[d] with all the 
adjudicative determinations mentioned in the [September 2005] 
VA letter and any enclosures thereto, except for those, if 
any, that I specifically state here that I do not want to 
appeal."  To that end, although the attached discussion was 
limited to his claim for service connection for PTSD, the 
veteran did not, at any point, "specifically state" that he 
did not want to appeal the other claims that had been denied 
in the September 2005 rating decision, specifically, 
entitlement to service connection for residuals of malaria, 
entitlement to service connection for residuals of hepatitis, 
and entitlement to service connection for skin cancer, 
claimed as basal cell carcinoma.  The filing of a notice of 
disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

To that end, review of the claims file reveals that VA has 
not yet issued a statement of the case as to the issues of 
entitlement to service connection for residuals of malaria, 
entitlement to service connection for residuals of hepatitis, 
and entitlement to service connection for skin cancer, 
claimed as basal cell carcinoma, pursuant to 38 U.S.C.A. § 
1114(j) (West 2002).  The Board is, therefore, obligated to 
remand these issues.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the issues of entitlement to service connection 
for residuals of hepatitis, entitlement to service connection 
for residuals of malaria, and entitlement to service 
connection for skin cancer, claimed as basal cell carcinoma, 
are remanded for the following action:

Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of entitlement to 
service connection for residuals of 
hepatitis, entitlement to service 
connection for residuals of malaria, 
and entitlement to service connection 
for skin cancer, claimed as basal cell 
carcinoma, is necessary.  38 C.F.R. § 
19.26 (2007).  The veteran is reminded 
that to vest the Board with 
jurisdiction over these issues, a 
timely substantive appeal to the 
September 2005 rating decision denying 
this claim must be filed.  38 C.F.R. § 
20.202 (2007).  If the veteran perfects 
an appeal as to any of the above-
captioned issues, the case should be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


